 

Exhibit 10.20

Vice President of Finance Severance Agreement

This Vice President of Finance Severance Agreement (the “Agreement”) is entered
into as of July 7, 2015 (the “Effective Date”) by and between Charles N. York II
(the “Executive”) and Aeglea BioTherapeutics, Inc., a Delaware corporation (the
“Company”).

1.Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
or its subsidiary, as applicable, terminates for a reason other than a
Qualifying Termination or CIC Qualifying Termination; provided however, if a
definitive agreement relating to a Change in Control has been signed by the
Company on or before the Expiration Date, then this Agreement shall remain in
effect through the earlier of:

(a)The date the Executive’s employment with the Company or its subsidiary, as
applicable, terminates for a reason other than a Qualifying Termination or CIC
Qualifying Termination, or

(b)The date the Company or its subsidiary, as applicable, has met all of its
obligations under this Agreement following a termination of the Executive’s
employment with the Company or its subsidiary, as applicable, due to a
Qualifying Termination or CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date, unless the Company or
its subsidiary, as applicable, provides Executive notice of non-renewal at least
three (3) months prior to the date on which this Agreement would otherwise
renew.  For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination.

2.Qualifying Termination.  If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Benefits.  The Company or its subsidiaries shall provide the
Executive with severance benefits in the form of continuation of his monthly
base salary (at the rate in effect immediately prior to the actions that
resulted in the Qualifying Termination) until the lesser of (i) nine (9) months
following Executive’s Separation, or (ii) the date that Executive obtains
comparable employment with another employer.  The severance benefits shall be
paid through salary continuation in equal installments in accordance with the
Company’s or its subsidiary’s, as applicable, standard payroll procedures, with
the initial payment to occur on the first payroll date following the sixtieth
(60th) day following the Separation, with the first installment to include a
catchup payment for amounts covering the period from the date of Separation
through the first payment date, provided that the Release Conditions have been
satisfied.  However, if the period comprising the sum of the sixty (60)-day
period described in the preceding sentence and the ten (10)-day period described
in Section 7(e)(3) below spans two calendar years, then the payments

32036/00600/FW/9502784.1

--------------------------------------------------------------------------------

 

which constitute deferred compensation subject to Section 409A will not in any
case commence in the first calendar year.  The period between the date of
Executive’s Separation and final severance payment shall be referred to herein
as the “Severance Period.”

(b)Continued Employee Benefits.  If Executive timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
or its subsidiary shall pay the full amount of Executive’s COBRA premiums on
behalf of the Executive for the Executive’s continued coverage under the
Company’s or its subsidiary’s, as applicable, health, dental and vision plans,
including coverage for the Executive’s eligible dependents, for the Severance
Period.  Notwithstanding the foregoing, if the Company, in its sole discretion,
determines that it cannot provide the foregoing subsidy of COBRA coverage
without potentially violating or causing the Company or its subsidiary to incur
additional expense as a result of noncompliance with applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
or its subsidiary instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage and shall commence on the later of (i) the
first day of the month following the month in which Executive experiences a
Separation and (ii) the effective date of the Company’s determination of
violation of applicable law, and shall end on the earlier of (x) the effective
date on which Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer, and (y) the last day of the Severance Period,
provided that, any taxable payments under this Section 2(b) will not be paid
before the first business day occurring after the sixtieth (60th) day following
the Separation and, once they commence, will include any unpaid amounts accrued
from the date of Executive’s Separation (to the extent not otherwise satisfied
with continuation coverage).  However, if the period comprising the sum of the
sixty (60)-day period described in the preceding sentence and the ten (10)-day
period described in Section 7(e)(3) below spans two calendar years, then the
payments which constitute deferred compensation subject to Section 409A will not
in any case be paid in the first calendar year.  Executive shall have no right
to an additional gross-up payment to account for the fact that such COBRA
premium amounts are paid on an after-tax basis.

3.CIC Qualifying Termination.  If the Executive is subject to a CIC Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:

(a)Severance Benefits.  The Company or its subsidiary shall pay the Executive
the severance benefits set forth in Section 2(a) above.

(b)Equity.  Each of Executive’s then outstanding Equity Awards, including awards
that would otherwise vest only upon satisfaction of performance criteria, shall
accelerate and become vested and exercisable as to 100% of the total shares
underlying the Equity Award.  For awards that would otherwise vest only upon
satisfaction of performance criteria, the foregoing acceleration shall be based
on achievement of performance criteria at target, except to the extent otherwise
provided in the award agreement evidencing such award.  “Equity Awards” means
all options to purchase shares of Company common stock as well as any and all
other stock-based awards granted to the Executive, including but not limited to
stock bonus awards, restricted stock,

2

--------------------------------------------------------------------------------

 

restricted stock units or stock appreciation rights.  Subject to Section 4, the
accelerated vesting described above shall be effective as of the Separation.

(c)Pay in Lieu of Continued Employee Benefits.  If Executive timely elects
continued coverage under COBRA, the Company or its subsidiary shall pay the full
amount of Executive’s COBRA premiums on behalf of the Executive for the
Executive’s continued coverage under the Company’s or its subsidiary’s, as
applicable, health, dental and vision plans, including coverage for the
Executive’s eligible dependents, for the Severance Period.  Notwithstanding the
foregoing, if the Company, in its sole discretion, determines that it cannot
provide the foregoing subsidy of COBRA coverage without potentially violating or
causing the Company or its subsidiary to incur additional expense as a result of
noncompliance with applicable law (including, without limitation, Section 2716
of the Public Health Service Act), the Company or its subsidiary instead shall
provide to Executive a taxable monthly payment in an amount equal to the monthly
COBRA premium that Executive would be required to pay to continue the group
health coverage in effect on the date of the Separation (which amount shall be
based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Executive elects COBRA continuation
coverage, shall commence on the later of (i) the first day of the month
following the month in which Executive experiences a Separation and (ii) the
effective date of the Company’s determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which Executive
becomes covered by a health, dental or vision insurance plan of a subsequent
employer, and (y) the last day of the Severance Period, provided that, any
taxable payments under this Section 3(c) will not be paid before the first
business day occurring after the sixtieth (60th) day following the Separation
and, once they commence, will include any unpaid amounts accrued from the date
of Executive’s Separation (to the extent not otherwise satisfied with
continuation coverage).  However, if the period comprising the sum of the sixty
(60)-day period described in the preceding sentence and the ten (10)-day period
described in Section 7(e)(3) below spans two calendar years, then the payments
which constitute deferred compensation subject to Section 409A will not in any
case be paid in the first calendar year.  Executive shall have no right to an
additional gross-up payment to account for the fact that such COBRA premium
amounts are paid on an after-tax basis.

4.General Release.  Any other provision of this Agreement notwithstanding, the
benefits under Section 2 and 3 shall not apply unless the Executive (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he or she may then have against the Company or entities
or persons affiliated with the Company and such release has become effective and
(ii) has agreed not to prosecute any legal action or other proceeding based upon
any of such claims.  The release must be in the form prescribed by the Company,
without alterations (this document effecting the foregoing, the “Release”).  The
Company or its subsidiary will deliver the form of Release to the Executive
within thirty (30) days after the Executive’s Separation.  The Executive must
execute and return the Release within the time period specified in the form.

5.Accrued Compensation and Benefits.  Notwithstanding anything to the contrary
in Section 2 and 3 above, in connection with any termination of employment upon
or following a Change in Control (whether or not a Qualifying Termination or CIC
Qualifying Termination), the Company or its subsidiary shall pay Executive’s
earned but unpaid base salary and other vested but unpaid cash entitlements for
the period through and including the termination of employment,

3

--------------------------------------------------------------------------------

 

including unused earned vacation pay and unreimbursed documented business
expenses incurred by Executive prior to the date of termination (collectively
“Accrued Compensation and Expenses”), as required by law and the applicable
Company or its subsidiary, as applicable, plan or policy.  In addition,
Executive shall be entitled to any other vested benefits earned by Executive for
the period through and including the termination date of Executive’s employment
under any other employee benefit plans and arrangements maintained by the
Company or its subsidiary, as applicable, in accordance with the terms of such
plans and arrangements, except as modified herein (collectively “Accrued
Benefits”).  Any Accrued Compensation and Expenses to which the Executive is
entitled shall be paid to the Executive in cash as soon as administratively
practicable after the termination, and, in any event, no later than two and
one-half (2-1/2) months after the end of the taxable year of the Executive in
which the termination occurs or at such earlier time as may be required by
applicable law or Section 10 below, and to such lesser extent as may be mandated
by Section 9 below.  Any Accrued Benefits to which the Executive is entitled
shall be paid to the Executive as provided in the relevant plans and
arrangements.

6.Covenants.

(a)Non-Competition.  The Executive agrees that the benefits provided in this
Agreement are granted in consideration for the ongoing promises and obligations
of Executive under his employment agreement and any amendments thereto,
including but not limited to Executive’s obligations concerning non-competition
and non-solicitation.

(b)Cooperation and Non-Disparagement.  The Executive agrees that, during the
Severance Period, he or she shall cooperate with the Company or its subsidiary
in every reasonable respect and shall use his or her best efforts to assist the
Company or its subsidiary with the transition of Executive’s duties to his or
her successor.  The Executive further agrees that following the date of
Separation, he or she shall not in any way or by any means disparage the
Company, its subsidiaries, or the members of their Board of Directors or their
officers and employees.

7.Definitions.

(a)“Cause” means (i) an unauthorized use or disclosure by Executive of the
Company’s or its subsidiaries’ confidential information or trade secrets, which
use or disclosure causes or is reasonably likely to cause material harm to the
Company or its subsidiaries, (ii) a material breach of any agreement between
Executive and the Company or its subsidiaries, (iii) a material failure to
comply with the Company’s or its subsidiaries’ written policies or rules that
has caused or is reasonably likely to cause material injury to the Company, its
successor, or its affiliates, or any of their business, (iv) conviction of, or
plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any state thereof, (v) willful misconduct that has caused or is
reasonably likely to cause material injury to the Company, its successor, or its
affiliates, or any of their business, (vi) embezzlement, (vii) failure to
cooperate with the Company or its subsidiaries in any investigation or formal
proceeding if the Company or its subsidiary, as applicable, has requested
Executive’s reasonable cooperation, (viii) violation of any applicable federal,
state or foreign statutes or laws that govern or regulate employment,
pharmaceutical drugs or securities, including but not limited to the laws
enforced by the federal Equal Employment Opportunity Commission, Department of
Labor, Food and Drug Administration, Securities and Exchange Commission and
Department of Justice or (ix) a continued failure to perform assigned duties
after

4

--------------------------------------------------------------------------------

 

receiving written notification of such failure from the Company’s or its
subsidiarys’, as applicable, Chief Executive Officer; provided that Executive
must be provided with written notice of Executive’s termination for “Cause” and
Executive must be provided with a thirty (30) day period following Executive’s
receipt of such notice to cure the event(s) that trigger “Cause,” with the
Company’s or its subsidiarys’, as applicable, Board of Directors making the
final determination whether Executive has cured any Cause.

(b)“Code” means the Internal Revenue Code of 1986, as amended.

(c)“Change in Control.” For all purposes under this Agreement, a Change in
Control shall mean a “Corporate Transaction,” as such term is defined in the
Company’s 2015 Equity Incentive Plan, as may be amended from time to time,
provided that the transaction (including any series of transactions) also
qualifies as a change in control under U.S. Treasury Regulation
1.409A-3(i)(5)(v) or 1.409A- 3(i)(5)(vii).

(d)“CIC Qualifying Termination” means a Separation (A) within twelve (12) months
following a Change in Control or (B) within three (3) months preceding a Change
in Control (but as to part (B), only if the Separation occurs after a Potential
Change in Control) resulting, in either case (A) or (B), from (i) the Company or
its subsidiary, as applicable, terminating the Executive’s employment for any
reason other than Cause or (ii) the Executive voluntarily resigning his or her
employment for Good Reason.  A termination or resignation due to the Executive’s
death or disability shall not constitute a CIC Qualifying Termination.  A
“Potential Change in Control” means the date of execution of a legally binding
and definitive agreement for a corporate transaction which, if consummated,
would constitute the applicable Change in Control (which for the avoidance of
doubt, would include a merger agreement, but not a term sheet for a merger
agreement).  In the case of a termination following a Potential Change in
Control and before a Change in Control, solely for purposes of benefits under
this Agreement, the date of Separation will be deemed the date the Change in
Control is consummated.

(e)“Good Reason” means, without the Executive’s consent, (i) a material
reduction in the Executive’s level of responsibility and/or scope of authority,
(ii) a reduction by more than 10% in Executive’s base salary (other than a
reduction generally applicable to executive officers of the Company or its
subsidiary, as applicable, and in generally the same proportion as for the
Executive), or (iii) relocation of the Executive’s principal workplace by more
than thirty-five (35) miles from Executive’s then current place of
employment.  For the purpose of clause (i), a change in responsibility shall not
be deemed to occur (A) solely because Executive is part of a larger organization
or (B) solely because of a change in title.  For the Executive to receive the
benefits under this Agreement as a result of a voluntary resignation under this
subsection (e), all of the following requirements must be satisfied: (1) the
Executive must provide notice to the Company or its subsidiary, as applicable,
of his or her intent to assert Good Reason within sixty (60) days of the initial
existence of one or more of the conditions set forth in subclauses (i) through
(iii); (2) the Company or its subsidiary, as applicable, will have thirty (30)
days (the “Company Cure Period”) from the date of such notice to remedy the
condition and, if it does so, the Executive may withdraw his or her resignation
or may resign with no benefits; and (3) any termination of employment under this
provision must occur within ten (10) days of the earlier of expiration of the
Company Cure Period or written notice from the Company or its subsidiary, as
applicable, that it will not undertake to cure the condition set forth in
subclauses (i) through (iii).  Should the Company or its subsidiary,

5

--------------------------------------------------------------------------------

 

as applicable, remedy the condition as set forth above and then one or more of
the conditions arises again within twelve months following the occurrence of a
Change in Control, the Executive may assert Good Reason again subject to all of
the conditions set forth herein.

(f)“Release Conditions” mean the following conditions: (i) Company has received
the Executive’s executed Release and (ii) any rescission period applicable to
the Executive’s executed Release has expired.

(g)“Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from (i) the Company or its subsidiary, as
applicable, terminating the Executive’s employment for any reason other than
Cause or (ii) the Executive voluntarily resigning his or her employment for Good
Reason.  A termination or resignation due to the Executive’s death or disability
shall not constitute a Qualifying Termination.

(h)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

8.Successors.

(a)Company’s Successors.  The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

(b)Executive’s Successors.  This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.Golden Parachute Taxes.

(a)Best After-Tax Result.  In the event that any payment or benefit received or
to be received by Executive pursuant to this Agreement or otherwise (“Payments”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this subsection (a), be subject to the excise tax
imposed by Section 4999 of the Code, any successor provisions, or any comparable
federal, state, local or foreign excise tax (“Excise Tax”), then, subject to the
provisions of Section 10, such Payments shall be either (A) provided in full
pursuant to the terms of this Agreement or any other applicable agreement, or
(B) provided as to such lesser extent which would result in no portion of such
Payments being subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax.  Unless the
Company and Executive otherwise agree in writing, any determination required

6

--------------------------------------------------------------------------------

 

under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required
under this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code; provided that Independent Tax Counsel shall assume that Executive pays
all taxes at the highest marginal rate.  The Company and Executive shall furnish
to Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section.  In the event that Section 9(a)(ii)(B) above applies, then based on the
information provided to Executive and the Company by Independent Tax Counsel,
the cutback described hereunder will apply as to compensation not subject to
Section 409A of the Code prior to compensation subject to Section 409A of the
Code and will otherwise apply on a reverse chronological basis from payments
latest in time.  If the Internal Revenue Service (the “IRS”) determines that any
Payment is subject to the Excise Tax, then Section 9(b) hereof shall apply, and
the enforcement of Section 9(b) shall be the exclusive remedy to the Company.

(b)Adjustments.  If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company or its subsidiary, as applicable, within one-hundred twenty (120) days
after a final IRS determination, an amount of such payments or benefits equal to
the “Repayment Amount.” The Repayment Amount with respect to such Payments shall
be the smallest such amount, if any, as shall be required to be surrendered or
paid to the Company or its subsidiary, as applicable, so that Executive’s net
proceeds with respect to such Payments (after taking into account the payment of
the Excise Tax imposed on such Payments) shall be maximized.  Notwithstanding
the foregoing, the Repayment Amount with respect to such Payments shall be zero
(0) if a Repayment Amount of more than zero (0) would not eliminate the Excise
Tax imposed on such Payments or if a Repayment Amount of more than zero would
not maximize the net amount received by Executive from the Payments.  If the
Excise Tax is not eliminated pursuant to this Section 9(b), Executive shall pay
the Excise Tax.

10.Miscellaneous Provisions.

(a)Section 409A.  To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company or its
subsidiary, as applicable, constitute deferred compensation subject to Section
409A of the Code and (ii) Executive is deemed at the time of such termination of
employment to be a “specified” employee under Section 409A of the Code, then
such payment or payments shall not be made or commence until the earlier of (i)
the expiration of the six (6)-month period measured from the Executive’s
Separation; or (ii) the date of Executive’s death following such Separation;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable

7

--------------------------------------------------------------------------------

 

deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to Executive or Executive’s beneficiary in one lump sum
(without interest).  Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement (or otherwise referenced herein) is determined to be subject to
(and not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which Executive incurred such expenses, and in no event shall
any right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.  To the extent that any provision
of this Agreement is ambiguous as to its exemption or compliance with Section
409A, the provision will be read in such a manner so that all payments hereunder
are exempt from Section 409A to the maximum permissible extent, and for any
payments where such construction is not tenable, that those payments comply with
Section 409A to the maximum permissible extent.  To the extent any payment under
this Agreement may be classified as a “short-term deferral” within the meaning
of Section 409A, such payment shall be deemed a short-term deferral, even if it
may also qualify for an exemption from Section 409A under another provision of
Section 409A.  Payments pursuant to this Agreement (or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the regulations under Section 409A.

(b)Other Arrangements.  This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements on change in control under
any prior option agreement, restricted stock unit agreement, severance and
salary continuation arrangements, programs and plans which were previously
offered by the Company or its subsidiary, as applicable, to the Executive,
including change in control severance arrangements and vesting acceleration
arrangements pursuant to an employment agreement or offer letter, and Executive
hereby waives Executive’s rights to such other benefits.  In no event shall any
individual receive cash severance benefits under both this Agreement and any
other severance pay or salary continuation program, plan or other arrangement
with the Company or its subsidiaries.  For the avoidance of doubt, in no event
shall Executive receive payment under both Section 2 and Section 3 with respect
to Executive’s Separation.

(c)Dispute Resolution.  To ensure rapid and economical resolution of any and all
disputes that might arise in connection with this Agreement, Executive and the
Company agree that any and all disputes, claims, and causes of action, in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Francisco County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures.  Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Each party to an arbitration or litigation hereunder
shall be responsible for the payment of its own attorneys’ fees.

(d)Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when

8

--------------------------------------------------------------------------------

 

mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid or deposited with Federal Express Corporation, with shipping
charges prepaid.  In the case of the Executive, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(e)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(g)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(h)No Retention Rights.  Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.

(i)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Texas (other than
its choice-of-law provisions).

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

AEGLEA BIOTHERAPEUTICS, INC.

/s/ David G. Lowe, Ph.D.

By:David G.  Lowe, Ph.D.

Title:Chief Executive Officer

/s/ Charles N. York II

Charles N. York II

[Signature page to Vice President of Finance Severance Agreement]